Motion Granted in Part and Order filed July 10, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00041-CV
                                    ____________

                            IN THE MATTER OF J.K


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-CJV-021351

                                      ORDER
      This is an appeal from a judgment and order of adjudication finding that
appellant, a juvenile, engaged in delinquent conduct. Tex. Fam. Code Ann. § 53.01.
Appellant is represented by appointed counsel, Leigh Love. Appellant’s brief was
originally due April 6, 2018. We have granted a total of 90 days to file appellant’s
brief until July 5, 2018. When we granted the last extension, we cautioned no further
extensions would be granted absent extraordinary circumstances.

      On June 29, 2018, counsel filed a further request for extension of time of 90
days (until October 3, 2018) to file appellant’s brief. The motion for extension states
counsel’s daughter had recently been ill and hospitalized for a week.
      We GRANT the motion IN PART until August 6, 2018. No further
extensions will be granted.

      If counsel does not timely file appellant’s brief as ordered, the court may issue
an order abating the appeal and directing the trial court to conduct a hearing to
determine the reason for the failure to file the brief and the consideration of
sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby